Crocker, J. delivered the opinion of the Court—Cope, C. J. and Norton, J. concurring.
This is an action to recover the possession of land. . The case was tried by the'Court, who found for the defendant, and judgment was rendered accordingly, from which the plaintiff appeals.
The plaintiff introduced on the trial, in support of his title, a certificate of purchase for the premises in controversy, issued by the Register of the State Land Office, bearing date the twenty-sixth day of November, 1861, for State school land. He also introduced in connection therewith, a certificate of location issued by the State Locating Agent, bearing date July 6th, 1861, and approved by the *641Surveyor-General of this State, October 1st, 1861, by which it appears that the tract located by the plaintiff was taken in lieu of a certain other half section of public land which had been preempted, and that the location was made under the law of this State approved April 22,1861. (Stat. 1861, 218.) The defendant objected to the introduction of these papers, and they were ruled out by the Court; and this is now assigned as error.
On the thirteenth day of April, 1859 (Stat. of 1859, 227), the Legislature passed the following law: “ The certificate of purchase, or of location of any lands in this State, issued or made in pursuance of any of the laws of the United States, or of this State, shall be deemed prima facie evidence of legal title in the holder of said certificate of purchase or location, or his assignees.” The certificate of location and purchase offered in this case, were issued in pursuance of a law of this State, and were, therefore, prima facie evidence of legal title in the plaintiff. The Court, therefore, erred in ruling them out. The statute makes these certificates prima facie, not conclusive, evidence of title, and it therefore leaves them open to be attacked by any proper proof showing their invalidity. The burden of proof, however, is upon those contesting them.
The judgment is reversed and the cause remanded.